       Case 3:19-cv-00413-LRH-WGC Document 54 Filed 06/05/20 Page 1 of 4



 1 Joshua D Buck
   Leah Lin Jones
 2 Mark R. Thierman
   Thierman Buck, LLP
 3
   7287 Lakeside Drive
 4 Reno, NV 89511
   775-284-1500
 5 Email: josh@thiermanbuck.com
   Email: leah@thiermanbuck.com
 6 Email: laborlawyer@pacbell.net

 7
   Nicholas Wyckoff Woodfield
 8 The Employment Law Group, PC
   888 17th St. NW
 9 9th Floor
   Washington, DC 20006
10 202-261-2812
   Email: nwoodfield@employmentlawgroup.com
11

12 Attorneys for Plaintiff
   KARL HANSEN
13
   [COUNSEL CONTINUED ON NEXT PAGE]
14
                             UNITED STATES DISTRICT COURT
15
                                  DISTRICT OF NEVADA
16
   KARL HANSEN,                                Case No. 3-19-cv-00413-LRH-WGC
17
                  Plaintiff,
18        vs.                                  STIPULATION TO STAY PRETRIAL
                                               DEADLINES
19 ELON MUSK; TESLA, INC.; TELSA
   MOTORS, INC.; U.S. SECURITY
20 ASSOCIATES; DOES 1 THROUGH 50,

21
                    Defendants.
22

23

24     ///

25     ///

26     ///

27     ///

28     ///

     STIPULATION TO STAY PRETRIAL DEADLINES   -1-             Case No. 3-19-cv-00413+-LRH-WGC

     64171485v.1
      Case 3:19-cv-00413-LRH-WGC Document 54 Filed 06/05/20 Page 2 of 4



 1 Crane M. Pomerantz
   Nevada Bar No. 14103
 2 SKLAR WILLIAMS, PLLC
   410 South Rampart Boulevard, Suite 350
 3
   Las Vegas, Nevada 89145
 4 Email: cpomerantz@sklar-law.com
   Tel: (702) 360-6000
 5 Fax: (702) 360-0000

 6 Christopher F. Robertson
   Bar No. 642094
 7
   Email: crobertson@seyfarth.com
 8 Anne V. Dunne
   Bar No. 681893
 9 Email: adunne@seyfarth.com
   SEYFARTH SHAW LLP
10 World Trade Center East Two Seaport Lane, Suite 300
   Boston, Massachusetts 02210-2028
11
   Telephone: (617) 946-4800
12 Facsimile: (617) 946-4801

13 Attorneys for Defendants
   ELON MUSK, TESLA, INC., and TESLA MOTORS, INC.
14

15 Matthew T. Cecil
   Nevada State Bar No. 9525
16 HOLLAND & HART LLP
   9555 Hillwood Drive, 2nd Floor
17 Las Vegas, NV 89134
   Tel: (702) 669-4600
18 Fax: (702) 669-4650

19 Email: MTCecil@hollandhart.com

20 Jeremy T. Naftel
   California State Bar No. 185215
21 Janine M. Braxton
   California State Bar No. 296321
22 Alex A. Smith

23 California State Bar No. 317224
   MARTENSON, HASBROUCK & SIMON LLP
24 455 Capitol Mall, Suite 601
   Sacramento, California 95814
25 Email: jnaftel@martensonlaw.com
          jbraxton@martensonlaw.com
26
          alexsmith@martensonlaw.com
27
   Attorneys for Defendant
28 U.S. SECURITY ASSOCIATES

    STIPULATION TO STAY PRETRIAL DEADLINES      -2-          Case No. 3-19-cv-00413+-LRH-WGC

    64171485v.1
       Case 3:19-cv-00413-LRH-WGC Document 54 Filed 06/05/20 Page 3 of 4



 1            Pursuant to LR IA 6 of the Local Rules of Practice for the District Court for the District of

 2 Nevada, Plaintiff Karl Hansen and Defendants Elon Musk (“Musk”), Tesla, Inc., Tesla Motors, Inc.

 3 (collectively the “Tesla Parties”), and U.S. Security Associates (“USSA”) (collectively “Parties”)

 4 by and through their respective counsel, hereby stipulate and jointly move this Court to stay the

 5 remaining deadlines set forth in the Court’s Amended Scheduling Order of March 23, 2020

 6 (Docket Entry “D.E.” 43) in light of the following:

 7            On February 27, 2020, the Tesla Parties filed a motion to compel arbitration. (D.E. 39.) On

 8 March 10, 2020, Plaintiff filed an opposition to the Tesla Parties’ motion to compel arbitration.

 9 (D.E. 40.) On March 17, 2020, the Tesla Parties filed a reply in support of their motion to compel

10 arbitration. (D.E. 41.) On March 27, 2020, USSA filed a motion to compel arbitration. (D.E. 44.)

11 On April 7, 2020, Plaintiff filed an opposition to USSA’s motion to compel arbitration. (D.E. 45.)

12 On April 14, 2020, USSA filed a reply in support of their motion to compel arbitration. (D.E. 47.)

13 This Court’s ruling on the motions to compel arbitration will potentially change the scope and

14 procedural posture of this matter.

15            As further grounds, on April 17, Plaintiff filed a motion to compel Defendants’ written

16 discovery responses. (D.E. 48.) On May 1, the Defendants filed oppositions to Plaintiff’s motion

17 to compel discovery in light of the pending motions to compel arbitration. (D.E. 50, 51.)

18            WHEREFORE, the Parties hereby stipulate and respectfully move this Court to enter an

19 Order staying the remaining deadlines set forth in its March 20, 2020 Order pending resolution of

20 the pending motions to compel arbitration and compel discovery.

21 Jointly and respectfully submitted:

22 Dated: June 4, 2020                        THE EMPLOYMENT LAW GROUP

23
                                                           /s/
24                                            Nicholas Woodfield

25                                            -and-

26                                                          /s/
                                              Mark R. Thierman
27                                            Thierman Buck, LLP
                                              Attorney for Karl Hansen
28

     STIPULATION TO STAY PRETRIAL DEADLINES             -3-                      Case No. 3-19-cv-00413+-LRH-WGC

     64171485v.1
       Case 3:19-cv-00413-LRH-WGC Document 54 Filed 06/05/20 Page 4 of 4



 1 Date: June 4, 2020                         SEYFARTH SHAW LLP

 2
                                                             /s/
 3                                            Christopher F. Robertson, Esq.
 4                                            -and-
 5                                            SKLAR WILLIAMS, PLLC
 6
                                                          /s/
 7                                            Crane M. Pomerantz, Esq.

 8                                            Attorneys for Elon Musk, Tesla, Inc., and
                                              Tesla Motors, Inc.
 9

10 Date: June 4, 2020                         MARTENSON, HASBROUCK & SIMON LLP
11
                                                            /s/
12                                            Jeremy T. Naftel
13                                            -and-
14
                                              HOLLAND AND HART, LLP
15
                                                               /s/
16                                            Matt T. Cecil
17                                            Attorneys for U.S. Security Associates
18

19 IT IS SO ORDERED:

20

21                                                    UNITED STATES MAGISTRATE JUDGE
22
     DATED: June 5, 2020.
23

24

25

26

27

28

     STIPULATION TO STAY PRETRIAL DEADLINES              -4-                      Case No. 3-19-cv-00413+-LRH-WGC

     64171485v.1
